[Cite as State v. Goldshtein, 2012-Ohio-246.]


STATE OF OHIO                     )                   IN THE COURT OF APPEALS
                                  )ss:                NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                  )

STATE OF OHIO                                         C.A. No.     25700

        Appellee

        v.                                            APPEAL FROM JUDGMENT
                                                      ENTERED IN THE
FELIKS GOLDSHTEIN                                     COURT OF COMMON PLEAS
                                                      COUNTY OF SUMMIT, OHIO
        Appellant                                     CASE No.   CR 09 01 0232

                                  DECISION AND JOURNAL ENTRY

Dated: January 25, 2012



        MOORE, Judge.

        {¶1}     Appellant, Feliks Goldshtein, appeals from the judgment of the Summit County

Court of Common Pleas. This Court affirms.

                                                 I.

        {¶2}     On October 27, 2010, the appellant, Feliks Goldshtein, appeared before the trial

court for a community control violation. Mr. Goldshtein declined the appointment of counsel,

and the court scheduled a hearing on the community control violation for October 29, 2010.

After the court advised Mr. Goldshtein of the hearing date, Mr. Goldshtein asked if he could

enter a plea of guilty “under certain terms and conditions.”        The trial court advised Mr.

Goldshtein that he could enter a plea, but that there would be no terms and conditions attached to

the plea. The court further advised Mr. Goldshtein that, if he were to enter a plea, he would

immediately be sent back to prison. Mr. Goldstein then asked if he could “post a special bond.”
                                                  2


The court advised him that there would be no “bond.” Mr. Goldshtein then requested that the

court appoint him counsel.

       {¶3}       On October 29, 2010, Mr. Goldshtein appeared with counsel and pled guilty to

violating the terms and conditions of community control. He was sentenced to four years of

incarceration.

       {¶4}       Mr. Goldshtein timely filed a notice of appeal. He raises one assignment of error

for our review.

                                                  II.

                                    ASSIGNMENT OF ERROR

       “THE TRIAL COURT ERR[]ED WHEN IT REFUSED [MR.]
       GOLDSHTEIN[‘S] OFFER TO POST A SPECIAL BOND AND LATER ON
       IGNORED [HIS] NOTICE OF DISHONOR.”

       {¶5}       In his sole assignment of error, Mr. Goldshtein argues that the trial court erred

when it refused his offer to post a “special bond” and when it later ignored his notice of

dishonor. We do not agree.

       {¶6}       To begin, we note that Mr. Goldshtein has presented his arguments before this

Court pro se. With respect to pro se litigants, this Court has observed:

       “[P]ro se litigants should be granted reasonable leeway such that their motions
       and pleadings should be liberally construed so as to decide the issues on the
       merits, as opposed to technicalities. However, a pro se litigant is presumed to
       have knowledge of the law and correct legal procedures so that he remains subject
       to the same rules and procedures to which represented litigants are bound. He is
       not given greater rights than represented parties, and must bear the consequences
       of his mistakes. This Court, therefore, must hold [pro se appellants] to the same
       standard as any represented party.” (Internal citations omitted.) Sherlock v.
       Myers, 9th Dist. No. 22071, 2004-Ohio-5178, at ¶3; Countrywide Home Loans
       Servicing, L.P. v. Murphy-Resling, 9th Dist. No. 25297, 2010-Ohio-6000, at ¶4.

       {¶7}       The basis of Mr. Goldshtein’s appeal is unclear because he has not articulated a

cogent argument for finding error in the court’s action below. Accordingly, while this Court has
                                                  3


made every effort to determine and address the merits of Mr. Goldshtein’s contentions, he is

subject to the same rules and procedures as if he were represented by an attorney.

       {¶8}    Mr. Goldshtein appeared before the trial court following a violation of community

control sanctions. A hearing was held, and Mr. Goldshtein has argued no error with regard to

those proceedings. Instead, he argues that the trial court erred when it refused his offer to post a

“special bond.” He offers no case law or statute to support his contention that the trial court was

required to accept a “special bond” in a proceeding for a community control violation.

Notwithstanding his protestations to the contrary, it appears that Mr. Goldshtein was requesting

bail, which the trial court refused. Crim.R. 32.3(A) states that at a hearing for a community

control violation, “[t]he defendant may be admitted to bail pending hearing.” (Emphasis added).

This language indicates that the trial court has discretion in deciding whether or not to admit bail.

Mr. Goldshtein has not demonstrated that the trial court abused its discretion in denying his

request. “Further, following conviction, ‘any error concerning the issue of pretrial bail is moot.’

State v. Patterson, 110 Ohio App. 3d 264, 271 (10th Dist. 1996). [Goldshtein] should have raised

his pretrial bail claim, if at all, in a habeas corpus proceeding. See Jenkins v. Billy, 43 Ohio St. 3d
84, 85 (1989).” State v. Tibbetts, 92 Ohio St. 3d 146, 152 (2001). Accordingly, this portion of

the assignment of error is overruled.

       {¶9}    Mr. Goldshtein also makes arguments regarding the trial court’s failure to rule on

his “notice of dishonor.” The State correctly notes that the alleged filing is not part of the trial

court record before this Court. The “notice of dishonor” was filed in the trial court on December

27, 2010, after the notice of appeal was filed on November 29, 2010. As such, it is not a part of

the appellate record and cannot be recognized on direct appeal. App.R. 9(A). See, e.g., State v.
                                                 4


Unger, 2d Dist. No. 80-CA-54, 1982 WL 3680 (Feb. 25, 1982) and State v. McFarland, 2d Dist.

No. 23411, 2010-Ohio-2395, at ¶36.

       {¶10} Accordingly, Mr. Goldshtein’s assignment of error is overruled.

                                                III.

       {¶11} Mr. Goldshtein’s assignment of error is overruled. The judgment of the Summit

County Court of Common Pleas is affirmed.

                                                                              Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(E). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                       CARLA MOORE
                                                       FOR THE COURT
                                        5


CARR, P. J.
DICKINSON, J.
CONCUR


APPEARANCES:

FELIKS GOLDSHTEIN, pro se, Appellant.

SHERRI BEVAN WALSH, Prosecuting Attorney, and HEAVEN DIMARTINO, Assistant
Prosecuting Attorney, for Appellee.